Case 4:20-cr-00142-SDJ-KPJ Document 39 Filed 07/02/20 Page 1 of 1 PageID #: 190

              UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION



UNITED STATES OF AMERICA §
                                    §
vs. § CRIMINAL NO. 4:20CR142
                                    §
DANIEL AUSTIN DUNN (1) §

            PROFFERED EVIDENCE AND WITNESSES RELATED TO
          CONTINUATION OF DETENTION HEARING DATED 06/30/2020


GOVERNMENT WITNESS:

1. Jeffrey Brian Cotner



GOVERNMENT EXHIBITS:

A. Police Reports

B. FBI Report

C. Military records



DEFENDANT WITNESSES:

1. Bailey Rae Decker



DEFENDANT EXHIBITS:

1.    Military records
